Citation Nr: 0933589	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating of 30 percent for tinea 
cruris with a history of tinea versicolor prior to August 30, 
2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for tinea cruris with a history of tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  

At that time, the RO granted service connection for tinea 
cruris with a history of tinea versicolor, and assigned an 
initial 10 percent rating.  The Veteran disagreed with the 
initial rating assignment and initiated an appeal.  The Board 
remanded the claim in April 1997 and November 1998.  In 
February 2000, the claim returned to the Board and was 
denied.  The Veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a February 2001 Order, the Court vacated the February 2000 
Board decision and remanded the matter to the Board for 
action consistent with the Appellee's Motion for Remand and 
to Stay Proceedings (Appellee's Motion).

In a decision dated in August 2002, the Board denied the 
Veteran's claim for a rating in excess of 10 percent for 
tinea cruris with a history of tinea versicolor.  The Veteran 
again appealed to the Court and, pursuant to an unopposed 
motion for remand and stay of proceedings by the Secretary, 
the Court in March 2003 vacated the Board's August 2002 
decision and again remanded the claim to the Board.  In 
September 2003, the Board, in turn, remanded the matter to 
the RO.  In March 2005, the RO awarded a 30 percent rating 
effective August 30, 2002, the date of VA regulation changes 
for rating the skin, but continued the denial of a rating in 
excess of 10 percent prior to that date.  Another BVA remand 
was ordered in November 2005.  The Board denied the claim in 
January 2007.  

The Veteran appealed the Board's 2007 decision to the Court.  
In a Memorandum Decision issued in November 2008, the Court 
reversed the January 2007 Board decision, directed that the 
Board assign a disability rating of 30 percent prior to 
August 30, 2002, and remanded the case to the Board for 
additional action to include considering whether a staged 
rating was warranted under the former or revised criteria, 
where appropriate.  

During the most recent proceedings before the Court, the 
Veteran raised the issue of clear and unmistakable error in a 
July 1969 rating decision that failed to grant service 
connection for a skin condition.  The Veteran presents 
additional argument on this issue in his argument before the 
Board received in May 2009.  That matter, which was dismissed 
by the Court for lack of jurisdiction, has not been developed 
for appellate review and is therefore referred to the RO for 
appropriate action.

The issue of entitlement to a 30 percent rating for tinea 
cruris with a history of tinea versicolor prior to August 30, 
2002, is decided herein while the issue of entitlement to an 
initial rating in excess of 30 percent for tinea cruris with 
a history of tinea versicolor is addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

From April 4, 1994, to August 29, 2002, tinea cruris with a 
history of tinea versicolor was manifested by constant 
itching.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for tinea 
cruris with a history of tinea versicolor have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks higher ratings for his tinea cruris with a 
history of tinea versicolor.  As a preliminary matter, the 
Board notes that the Veteran has been provided all required 
notice, to include notice pertaining to the effective-date 
element of this portion of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate 
this portion of his claim.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) or 38 C.F.R. § 3.159 (2008).

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Analysis

Service connection for tinea cruris with a history of tinea 
versicolor was granted by the RO in February 1995, when a 10 
percent evaluation was assigned, effective from April 4, 
1994, under Diagnostic Code (DC) 7806.  In March 2005, the RO 
awarded a 30 percent rating effective August 30, 2002, the 
date of VA regulation changes for rating the skin, but 
continued the denial of a rating in excess of 10 percent 
prior to that date.

During the pendency of the appeal, VA modified the rating 
criteria applicable to the evaluation of skin disabilities.  
See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 
2002.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  As the Board is only addressing the period 
prior to August 30, 2002, in this decision, it need only 
address the former criteria at this time.

Prior to August 30, 2002, Diagnostic Code 7806, the code for 
rating dermatitis or eczema, provided for a 10 percent rating 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
assigned if there was exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (effective prior to Aug. 30, 
2002).

In its November 2008 Memorandum Decision, the Court reversed 
the Board decision as to the denial of a rating in excess of 
10 percent prior to August 30, 2002.  The Court found that 
the evidence clearly demonstrated that the Veteran suffered 
from tinea cruris with chronic and widespread itching.  
Noting that the Board explicitly acknowledged this fact in 
the 2007 decision, the Court found the evidence sufficient to 
entitle the Veteran to a 30 percent rating under the former 
criteria of DC 7806.  The Court ordered that the Board assign 
an effective date for the 30 percent rating consistent with 
the medical evidence.  

The Board has considered the entirety of the medical record 
prior to August 30, 2002, and finds that the manifestations 
of the Veteran's service-connected skin disorder have 
remained fairly constant as to all times prior to August 30, 
2002.  The record is replete with reference to complaints of 
and treatment for constant itching.  Characteristic 
complaints included 'profound pruritis' during a January 1995 
examination and generalized pruritis in April 1999 
examination.  Chronic itching was observed throughout VA 
treatment records dated into August 2002.  Consistent with 
the former criteria of DC 7806, the Board finds that a 30 
percent rating is warranted effective from the effective date 
of service connection, April 4, 1994.  


ORDER

Entitlement to an initial rating of 30 percent for tinea 
cruris with a history of tinea versicolor is granted from 
April 4, 1994, through August 29, 2002, subject to the 
criteria governing the award of monetary benefits.


REMAND

After the Veteran appealed the January 2007 Board decision to 
the Court, but prior to the issuance of the Memorandum 
Decision, the RO issued a rating decision continuing the 30 
percent rating for tinea cruris with a history of tinea 
versicolor.  In this May 2008 decision, the RO considered 
medical evidence not previously considered by the Board, 
including treatment records dated after January 2007 and a 
report of VA examination of the skin conducted in July 2007.  
This evidence was not considered by the Board and a statement 
of the case (SSOC) has not been issued with regard to this 
evidence.  While the Veteran recently submitted copies of 
previous treatment records as well as argument directly to 
the Board, and waived RO consideration of this evidence, 
there is no waiver as to the more recent VA treatment records 
or the 2007 examination report.  Thus, the case must be 
remanded to the RO or the Appeals Management Center AMC for 
the issuance of an SSOC.  See 38 C.F.R. § 19.37 (2008).

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a 
new VA examination is necessary in order to decide the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the 
Veteran's most recent VA treatment records should be obtained 
since they might contain information concerning his current 
level of disability.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The AMC/RO should obtain any 
available updated VA treatment records. 

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current nature and extent of his 
service-connected tinea cruris with a 
history of tinea versicolor.  The claims 
folders must be made available to and be 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial rating in excess of 30 percent 
for tinea cruris with a history of tinea 
versicolor, considering all applicable 
scheduler criteria, to include the former 
criteria as appropriate.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


